Citation Nr: 1034398	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  07-10 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in May 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In February 2009, the Board remanded the case 
to the agency of original jurisdiction (AOJ) for further 
development of the claim, and it now returns to the Board for 
appellate review.

In December 2008, the Veteran testified at a hearing before the 
undersigned, via videoconference.  In April 2007, he testified 
before a Decision Review Officer (DRO), sitting at the RO.  
Transcripts of these hearings are associated with the claims 
file.


FINDINGS OF FACT

1.  The Veteran has a claimed stressor that indicates fear for 
himself and others due to hostile activity, and this stressor is 
shown to support a diagnosis of PTSD by a VA psychologist. 

2.  The Veteran's lay statements are sufficient to establish the 
occurrence of a claimed in-service stressor.

3.  The Veteran has a current diagnosis of PTSD as a result of an 
established in-service stressor. 


CONCLUSION OF LAW

PTSD was incurred in the Veteran's active duty service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2009), 
3.304(f)(3) (as revised, 75 Fed. Reg. 39843 (July 13, 2010). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to grant service connection for 
PTSD is a full grant of the benefits sought on appeal, no further 
action is required to comply with the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and the implementing regulations.  
Additionally, the Board observes that this case was remanded by 
the Board in February 2009.  The United States Court of Appeals 
for Veterans Claims (Court) has held "that a remand by this 
Court or the Board confers on the Veteran or other claimant, as a 
matter of law, a right to compliance with the remand orders."  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, 
should any noncompliance with remand orders exist, any prejudice 
to the Veteran that may have resulted is negated by the Board's 
favorable decision below.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical evidence 
of a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method 
of establishing the second and/or third Caluza element is through 
a demonstration of continuity of symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999).Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage, 10 
Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence 
of in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

Service connection for PTSD requires medical evidence of a 
current diagnosis of PTSD, credible supporting evidence that the 
claimed in-service stressor(s) occurred, and a link between the 
current diagnosis and the claimed in-service stressor(s).  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).  

Effective July 13, 2010, the regulations governing adjudication 
of service connection for posttraumatic stress disorder (PTSD) 
were liberalized, in certain circumstances, with respect to the 
evidentiary standard for establishing the required in-service 
stressor.  For cases pending before VA as of that date, the 
following regulation applies:

If a stressor claimed by a veteran is related to the veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that the Veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the Veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  38 C.F.R. § 3.304 (f)(3); see 75 Fed. 
Reg. 39843 (July 13, 2010).  

The Veteran has reported combat-related stressors including 
rocket and mortar attacks and witnessing the death of a fellow 
service member.  Additionally, he has discussed at length being 
responsible for the transport of pregnant Vietnamese women to an 
abortion clinic and seeing some of them die on the return trip 
from complications.  

The Veteran's service personnel records are unclear as to when he 
actually began serving in the Republic of Vietnam.  His DA Form 
20 lists December 18, 1966 in one place and December 30, 1966 in 
another place, with December 8, 1966 having been his date of 
departure from the United States.  Affording the benefit of the 
doubt to the Veteran, the Board determines that he was present in 
Vietnam as of December 18, 1966.  The U.S. Army and Joint 
Services Records Research Center (JSRRC) corroborated the 
Veteran's claimed stressor of rocket and mortar attacks on his 
unit's location on December 26, 1966.  The Board notes that the 
death of the fellow service member could not be confirmed for the 
period during which the Veteran was in-country.  Therefore, the 
Veteran has a verified in-service stressor related to rocket and 
mortar attacks.   

However, neither the Veteran's post-service treatment records nor 
the January 2010 VA examination report lists these rocket and 
mortar attacks in connection with the Veteran's PTSD diagnosis.  
Rather, when specific traumatic events were discussed, they 
related to his work transporting pregnant Vietnamese women.  
Nevertheless, the Board finds that the medical evidence serves to 
establish that at least one of the Veteran's stressors related to 
this purported task occurred. 

In this regard, the Board observes that the Veteran has 
repeatedly discussed a situation in which the truck he was 
driving came under fire and, after returning fire himself, having 
to leave an older Vietnamese woman by the side of the road in 
order to ensure that he, the rest of the women he was 
transporting, and another service member were able to reach 
safety.  This particular stressor was documented several times in 
VA treatment records and in the January 2010 VA examination as 
being a traumatic experience as contemplated by PTSD diagnostic 
criteria.  Applying the revised 38 C.F.R. § 3.304(f), the Board 
observes that the Veteran has expressed fear of death of himself 
and others in relation to this hostile activity, and the VA 
examiner, a psychologist, found his contentions supportive of a 
PTSD diagnosis; therefore, the Veteran's lay statements as to 
this claimed stressor are sufficient evidence that they occurred.  
Accordingly, the Board finds that the Veteran has verified in-
service stressor of experiencing weapons fire causing him to fear 
for his life and the lives of others.  

Moreover, the record shows that the Veteran's diagnosis of PTSD 
has been associated with the above stressor, and in light of the 
revised regulation, the diagnosis need not be associated with 
only the stressor incidents verified by JSRRC.  Therefore, the 
criteria for service connection for PTSD have been met, and the 
Veteran's claim is granted.


ORDER

Service connection for PTSD is granted.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


